        Case 1:20-cv-04651-SDG Document 38 Filed 11/19/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

L. Lin Wood, Jr.,

             Plaintiff,                              CIVIL ACTION FILE NO.
                                                     1:20-cv-04651-SDG
v.
Brad Raffensperger, in his official capacity
as Secretary of the State of Georgia, et al.,
             Defendants.


 NOTICE OF FILING OF AFFIDAVITS IN SUPPORT OF PROPOSED
RESPONSE IN OPPOSITION TO PLAINTIFF’S EMERGENCY MOTION
                 FOR INJUNCTIVE RELIEF

      Proposed Intervenor-Defendants Democratic Party of Georgia, Inc.

 (“DPG”), DSCC, and DCCC (together, “Political Party Committees”) hereby give

 notice of filing of the following sworn affidavits offered in support of their

 Response in Opposition to Plaintiff’s Emergency Motion for Injunctive Relief

 filed earlier today.

      1.     Attached hereto as Exhibit 1 is a true and correct copy of the Affidavit

of Shameika Vailes, a DPG-credentialed recount observer for Fulton County.

      2.     Attached hereto as Exhibit 2 is a true and correct copy of the Affidavit

of Angela Thomas, a DPG-credentialed recount observer for Fulton County.
       Case 1:20-cv-04651-SDG Document 38 Filed 11/19/20 Page 2 of 4




      3.    Attached hereto as Exhibit 3 is a true and correct copy of the Affidavit

of Kimberly Brandon, a DPG-credentialed recount observer for Cobb County.

      4.    Attached hereto as Exhibit 4 is a true and correct copy of the Affidavit

of Doris Sumner, a DPG-credentialed recount observer for Gwinnett County.

      5.    Attached hereto as Exhibit 5 is a true and correct copy of the Affidavit

of Robin Lourie, a DPG-credentialed recount observer for Fulton County.

      6.    Attached hereto as Exhibit 6 is a true and correct copy of the Affidavit

of Olivia Alston, a DPG-credentialed recount observer for Fulton County.

      7.    Attached hereto as Exhibit 7 is a true and correct copy of the Affidavit

of Russell Cason, a DPG-credentialed recount observer for Fulton County.

      8.    Attached hereto as Exhibit 8 is a true and correct copy of the Affidavit

of Steve Young, a DPG-credentialed recount observer for DeKalb County.

      9.    Attached hereto as Exhibit 9 is a true and correct copy of the Affidavit

of Beth Graham, a DPG-credentialed recount observer for Fulton County.

      10.   Attached hereto as Exhibit 10 is a true and correct copy of the Affidavit

of Rebecca Short, a DPG-credentialed recount observer for Fulton County.

      11.   Attached hereto as Exhibit 11 is a true and correct copy of the Affidavit

of Sara T. Ghazal, a DPG-credentialed recount observer for Cobb County.




                                        -2-
       Case 1:20-cv-04651-SDG Document 38 Filed 11/19/20 Page 3 of 4




      12.   Attached hereto as Exhibit 12 is a true and correct copy of the Affidavit

of Sharon Zydney, a DPG-credentialed recount observer for Henry County.

      13.   Attached hereto as Exhibit 13 is a true and correct copy of the Affidavit

of Komal Patel, a DPG-credentialed recount observer for Clayton County.

Dated: November 19, 2020.             Amanda R. Callais
                                      Amanda R. Callais*
                                      PERKINS COIE LLP
                                      700 Thirteenth Street NW, Suite 800
                                      Washington, DC 20005
                                      Telephone: (202) 654-6200
                                      Facsimile: (202) 654-6211
                                      acallais@perkinscoie.com
                                      Counsel for Proposed Intervenor-
                                      Defendants
                                      *Pro Hac Vice Application Pending




                                        -3-
        Case 1:20-cv-04651-SDG Document 38 Filed 11/19/20 Page 4 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

L. Lin Wood, Jr.,

             Plaintiff,                              CIVIL ACTION FILE NO.
                                                     1:20-cv-04651-SDG
v.
Brad Raffensperger, in his official capacity
as Secretary of the State of Georgia, et al.,
             Defendants.


                           CERTIFICATE OF SERVICE
      I hereby certify that on November 19, 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send a notice of

electronic filing to all counsel of record.

Dated: November 19, 2020.                       Adam M. Sparks
                                                Counsel for Proposed Intervenor-
                                                Defendants




                                          -4-
